Citation Nr: 0306135	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  98-12 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
1998 by the Department of Veterans Affairs (VA) Regional 
Office in Atlanta, Georgia.  This case was previously before 
the Board in May 2001 and was remanded for additional 
development.  The case has been returned to the Board and is 
ready for further review.  The veteran's claims file was 
transferred to the Cleveland, Ohio, Regional Office (RO).

The veteran requested a hearing before a Member of the Board 
in his August 1998 substantive appeal.  A note in the file 
indicates that the veteran did not appear for his scheduled 
hearing.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence that the veteran 
experienced an in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions and correspondence provided to the veteran in this 
case have notified him of all regulations pertinent to 
service connection for PTSD claims, informed him of the 
reasons for which it had denied his claim, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  The claims file contains relevant 
service, private, and VA medical records; the veteran's 
personnel records have also been obtained.  The veteran has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim, and in a July 2001 letter the veteran was 
notified of the evidence he could submit and the evidence 
that VA would obtain.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and the claimed inservice stressor; and 
credible evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

VA medical records contain diagnoses of PTSD, and VA records 
imply that health professionals have indicated that the 
veteran's PTSD is related to events in service.  However, the 
Board notes that a diagnosis of PTSD, related to service, 
based on an examination which relied upon an unverified 
history, is inadequate.  West v. Brown, 7 Vet. App. 70, 77 
(1994).  It must therefore be determined whether there exists 
a stressor which has been verified from official sources or 
if there is credible supporting evidence from another source 
that a stressor claimed by the veteran occurred. 

The Board observes that if a claimed stressor relates to 
combat, service department evidence that the veteran engaged 
in combat, or received certain personal awards normally 
associated with combat, will be accepted (in the absence of 
evidence to the contrary) as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  If, 
however, the VA determines that the veteran did not engage in 
combat with the enemy, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  38 C.F.R. § 3.304(f); Cohen, supra.

The Board notes that the veteran's service personnel records 
do not show that he received medals or decorations which 
verify combat.  There is thus no service department evidence 
that the veteran engaged in combat, and so service connection 
for PTSD requires credible supporting evidence that a claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f).

While VA treatment records contain diagnoses of PTSD, the 
records do not note specific in-service stressors supporting 
the PTSD diagnoses.  The Board here notes that the veteran 
has failed on at least three occasions (November 1997, July 
2001, and April 2002) to supply stressors when requested to 
do so.  The Board observes that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Zarycki v. Brown, 6 Vet. App. 91, 100 
(1993); see also Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1991), reconsidered 1 Vet. App. 406 (1991) (duty to assist 
fulfilled where two attempts were made by VA to obtain 
necessary information despite the sparsity of data supplied 
by appellant).

After a careful review of the evidence, the Board must 
conclude that a claimed stressor has not been verified by 
credible supporting evidence, and the veteran's claim for 
service connection therefore does not meet the requirements 
of 38 C.F.R. § 3.304(f).  While the question of whether a 
proven stressor is sufficient to support a diagnosis of PTSD 
is a medical question, the question of whether an alleged 
stressor actually occurred is a question for VA adjudicators, 
Cohen, and the matter of whether there is credible supporting 
evidence of a veteran's account of a stressor is a question 
of fact and credibility to be determined by the Board.  The 
lack of any credible supporting evidence of a claimed 
stressor is the determinative factor in this case.

The Board concludes that all of the requirements for service 
connection for PTSD have not been fulfilled, and, 
consequently, entitlement to service connection for PTSD is 
not established.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f).  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

